868 F.2d 1277
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Patrick M. JOHNS, Petitioner,v.DEPARTMENT OF the INTERIOR, Respondent.
No. 88-3372.
United States Court of Appeals, Federal Circuit.
Jan. 9, 1989.

Before MARKEY, Chief Judge, BALDWIN, Senior Circuit Judge, and NIES, Circuit Judge.
PER CURIAM.

DECISION

1
Patrick M. Johns appeals from decision of the Merit Systems Protection Board (board), Docket No. DE07528710396, affirming his removal from the Department of the Interior (Interior).  We affirm.

OPINION

2
In light of the substantial evidence supporting the board's findings that Johns made threats of serious bodily harm to co-workers and to a member of the public, and that these threats instilled fear and disrupted the efficiency of the workplace, his discharge promotes the efficiency of the service and was reasonable.   See Metz v. Department of Treasury, 780 F.2d 1001, 1002 (Fed.Cir.1986);  Thomas v. General Servs.  Admin., 794 F.2d 661, 665 (Fed.Cir.1986).  John's reargument of the facts found by the board fails to establish an absence of substantial evidence supporting the board's decision.  5 U.S.C. Sec. 7703(c) (1982);  Griessenauer v. Department of Energy, 754 F.2d 361, 364 (Fed.Cir.1985).  Similarly, Johns's contention that he was not advised of the possibility of union representation in a meeting with his supervisors questioning his behavior was not raised before the board and will not be heard for the first time on appeal.   James v. Federal Energy Regulatory Comm'n, 755 F.2d 154, 155-56 (Fed.Cir.1985).